DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Response filed on 08/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-54 were previously pending and subject to a non-final Office Action mailed 03/30/2022. Claims 7-8 and 31-54 were cancelled. Claims 1, 9-10, 12, 14-15, 17, 19-22, 27, and 29 were amended. Claims 1-6 and 9-30 are currently pending and are subject to the non-final Office Action below. 

	Response to Arguments
35 USC § 112
	Applicant has cancelled claims 7, 35, and 54 and amended Claims 14 and 29 as Examiner suggested. Accordingly, the 35 U.S.C. 112(b) rejections of Claims 7, 14, 29, 35, and 54 have been rendered moot and thus, have been withdrawn. 
35 USC § 101
Applicant has cancelled claims 31-32, 35-40, 43-50, and 53-54. Accordingly, the 35 U.S.C. 101 rejection of Claims 31-32, 35-40, 43-50, and 53-54 have been withdrawn. However, Examiner noting that there should have been a 101 rejection for claims 12-16, 17-21, and 27-30; thus, a 101 rejection is issued within this non-final rejection.
35 USC § 102
Applicant argues on page 13 that Ruth does not teach certain limitations. Examiner relies on Waris to teach the record a series of timestamps limitation and the determine a custodian limitation. Examiner relies on the combination of Ruth and Waris along with new references Imbrecht and Hyun to teach the electrical mesh with a predefined pitch inside a wall of the vessel. Ruth does teach “wherein the at least one processor is communicatively coupled to a datastore” (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25).

35 USC § 103
	Applicant argues on page 15 that Ruth does not teach a vessel comprising an electrical mesh and the at least one sensor comprises a tamper sensor. Examiner respectfully disagrees. Ruth teaches (in Col. 7 Line 39 to Col. 8 Line 5 and figure 5) that the transport container includes a membrane which includes an electrical conducting material meaning the vessel comprises an electrical mesh. Ruth states “the electronic controller 130 continuously or periodically transmits a current through the membrane 510 and determines capacitance measurements via the electrical sensors 460. A change in detected capacitance may indicate that the membrane 510 has been broken and/or compromised. In some embodiments, upon detecting such a change in capacitance, the electronic controller 130 transmits an alert signal to, for example, the sender, the recipient, the shipping company, or any combination thereof. In other embodiments, the electronic controller 130 identifies tampering of the membrane 510 by detecting changes in a different electrical property of the membrane 510 such as resistance, inductance, or continuity”. Thus, Ruth teaches a tamper sensor integrated with the electrical mesh as the electrical sensors are used to identify tampering though detecting changes in resistance. 
Applicant argues on page 16 that Waris does not teach determine a custodian of the vessel during the event occurrence based on the sensor data. Examiner respectfully disagrees. See para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented using the PCD/storage device/user’s personal device as the device can detect a network link and further, the level of compliance with transport conditions determines the liability share of the user. See para. 57 and 126-128 where the compliance with transport conditions includes temperature of the package and unauthorized opening of the package as detected by the PCD. Thus, during event occurrence (non-compliance with transport conditions) based on sensor data (data determined by the PCD such as network link, temperature reading, or unauthorized opening), a custodian of the vessel is determined (user who holds custody of the package is determined in order to identify who is non-compliant and thus, attribute their share of liability). 
Applicant argues on page 17-18 that Ruth does not teach a resistance sensor. Examiner disagrees, see arguments above. Applicant also argues that Tisdel does not teach a tamper sensor integrated inside the wall of the vessel. Examiner relies on the combination of Ruth, Waris, Imbrecht, and Hyun to teach the limitation. Tisdel is relied upon to teach “a resistance sensor connected with the electrical mesh, wherein the sensor data include a resistance along the electrical mesh” (see Tisdel para. 56-59 and 94 where the container may include a mesh material and incorporated with the container and sensors to detect a breach of the container via changes in resistance).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-16, 17-21, and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Independent claims 12, 17, and 27 recite the limitations of “determining an event occurrence based on the sensor data” and “determining a custodian of the vessel during the event occurrence based on the sensor data”. Claim 12 and 27 additionally recites “sending a notification indicating the custodian to a device over a network in response to the event occurrence”
“Determining”, “determining”, and “sending” recite a method of organizing human activity as determining an event occurrence based on sensor data, determining a custodian of the vessel during the event occurrence based on sensor data, and sending a notification indicating the custodian to a device over a network in response to the event occurrence are a process that is related to commercial or legal interactions, business relations, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are certain methods of organizing human activity. Specifically, the invention recites a method of organizing custodian and third party activity through a system that monitors a vessel containment area through sensors, detects events occurring, determines the custodian of the vessel during the event, and then notifying a third party of the custodian. The third party may be a customer, a carrier company which employs the custodian, etc. 
Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, Claims 12, 17, and 27 recite the following additional elements – Claim 12 and 27 recites a device over a network and Claim 17 recites a non-transitory computer readable medium and processor. Claim 12, 17, and 27 also recite a datastore
The non-transitory computer readable medium, datastore, device, and processor are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Regarding the device over a network, it is a generic computer or computer component used to perform an extra solution activity of post-solution data outputting or receiving/transmitting data. 
Claim 12, 17, and 27 additionally recite the following limitations: “receiving, from at least one sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area”; “wherein the vessel comprises an electrical mesh with a predefined pitch inside a wall of the vessel, and the at least one sensor comprises a tamper sensor integrated inside the wall of the vessel with the electrical mesh”; and “wherein the at least one processor is communicatively coupled to a datastore, and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data”.
Regarding the limitation of “receiving, from at least one sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area”, the limitation is insignificant extra solution activity, specifically pre-solution data gathering.
Regarding the limitation “wherein the vessel comprises an electrical mesh with a predefined pitch inside a wall of the vessel, and the at least one sensor comprises a tamper sensor integrated inside the wall of the vessel with the electrical mesh”, the limitation is generally linking the use of the judicial exception to particular field of use or technological environment. Additionally, the tamper sensor is performing a generic computer function of receiving and transmitting data. 
Regarding the limitation “wherein the at least one processor is communicatively coupled to a datastore, and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data”, Examiner noted the processor and datastore as a generic computer component above. The datastore is performing a generic computer function such as storing data. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply the exception using generic computer components, insignificant extra solution activity, and generally linking the judicial exception to a particular technological field or field of use does not impose any meaningful limits on practicing the abstract idea. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, datastore, device, and non-transitory computer readable medium to perform the claim limitations amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding the device over a network, it is a generic computer or computer component used to perform an extra solution activity of post-solution data outputting or receiving/transmitting data which are equivalent to generic computer functions, such as receiving and transmitting data over a network that are well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II). 
Regarding the limitation of “receiving, from at least one sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area”, the limitation is insignificant extra solution activity, specifically pre-solution data gathering. Also, the sensor is receiving and transmitting data which is a well-understood, routine, and conventional activity previously known to the industry. See MPEP 2106.05(d)(II). 
Regarding the limitation “wherein the vessel comprises an electrical mesh with a predefined pitch inside a wall of the vessel, and the at least one sensor comprises a tamper sensor integrated inside the wall of the vessel with the electrical mesh”, the limitation is generally linking the use of the judicial exception to particular field of use or technological environment and employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Additionally, the tamper sensor is performing a generic computer function of receiving and transmitting data which is a well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II). 
Regarding the limitation “wherein the at least one processor is communicatively coupled to a datastore, and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data”, Examiner noted the processor and datastore as a generic computer component above. The datastore is performing a generic computer function such as storing data which are equivalent to generic computer functions, such as processing data and storing information in memory, that are well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d)(II).
The claim is not patent eligible. None of the steps/functions of Claims 12, 17, and 27 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea of organizing human activity. The additional elements are all merely used to implement the abstract idea present in the abstract idea, thus, the analysis does not change when considered as an ordered combination. Accordingly, Claims 12, 17, and 27 are ineligible under 35 U.S.C. 101. 
Dependent claim 13, 14, 15, 16, 28, 29, and 30 further specify how the event occurrence is determined, how the custodian is determined, how the communication with the sensor occurs, and what the item is. Dependent claim 18 specifies what the sensor data is. Dependent claim 19, 20, and 21 specify what the at least one sensor comprises, where the sensor may be a resistance sensor and the sensor data is resistance, and the sensor is connected to a power source. The sensor is performing a generic computer function of receiving and transmitting data which is a well-understood, routine, and conventional activities previously known to the industry and the limitations are generally linking the use of the judicial exception to particular field of use or technological environment. 
Thus, the dependent claims merely add additional limitations that narrow down the abstract idea identified above. Nothing in dependent claims 13-16, 18-21, and 28-30 adds additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claims 12-16, 17-21, and 27-30 are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-19, 21-22, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth (US Patent No. 9842449) in view of Waris et al. (US2014/0279596) in view of Imbrecht (US2014/0190976) in view of non-patent literature Hyun (published June 2016 https://ieeexplore.ieee.org/abstract/document/7423753). 
As per independent Claim 1, 
Ruth teaches a system, comprising: 
a vessel configured to be moved during transport of an item contained within a containment area of the vessel (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container)
at least one sensor configured to produce sensor data that characterizes an environment proximate to the containment area (see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors such as location, environmental, electrical, etc.; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code)
at least one processor configured to: determine an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
send a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)
wherein the at least one processor is communicatively coupled to a datastore (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25)
wherein the vessel comprises an electrical mesh and the at least one sensor comprises a tamper sensor (Col. 7 Line 39 to Col. 8 Line 5 and figure 5 where the container may include a membrane which is an electrical conducting material that allows for the membrane to detect when the membrane is broken or compromised and the detection is done through detecting changes in capacitance via electrical sensors) 

Ruth does not teach wherein the at least one processor is further configured to record, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data.

Waris teaches:
record, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented; see also para. 54 and figure 2)
wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter, and recipient)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris record, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

Ruth/Waris does not teach an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh. Examiner clarifying that Ruth teaches the vessel comprises an electrical mesh and a tamper sensor integrated with the electrical mesh. Ruth does not teach wherein the electrical mesh is located within the wall of the vessel and Examiner relies upon Imbrecht to teach the location of the mesh within the wall of the vessel. 

Imbrecht teaches:
an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh (see Imbrecht para. 34 where the container wall is made of a core and mesh may be inserted into the core; para. 183-185 where the mesh within the walls of he container are electrically conducting so when the integrity of the mesh is disrupted a voltage meter senses the reduced voltage and sets off an alarm)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris invention with the Imbrecht an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh with the motivation of increasing the security of the package as in para. 184 of Imbrecht “When the integrity of the mesh, perforated sheet or barrier is disrupted a voltage meter senses the reduced voltage being conducted and sets off the alarm. A light emitting diode or other warning may be visible on the exterior of the cargo container and may be used to alert handlers that the cargo container is wired to an alarm system. A sensor may relay a signal to the microprocessor and may be used by the client or the shipping agent to disconnect the voltage supply or otherwise disarm the alarm, prior to unloading the cargo container on arrival at the destination.”

Ruth/Waris/Imbrecht does not teach an electrical mesh with a predefined pitch.

Hyun teaches:
An electrical mesh with a predefined pitch (see Hyun page 911-914 where on page 911, wire mesh measurements include: the center to center distance between two adjacent wires is labelled ‘w’, the diameter is labelled ‘d’, and the opening size is measured between the inner edges of adjacent wires ‘o’; Table 1 provides measurements of typical wire mesh; pages 911-914 where the analysis of different wire spacing for conductive wire mesh is performed; Examiner interpreting ‘w’ as the pitch)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris/Imbrecht invention with the Hyun an electrical mesh with a predefined pitch with the motivation of increasing the efficiency of the electrical mesh within the wall of the vessel as Hyun teaches in the abstract “effective wire spacing parameter of a conductive mesh…a new effective wire spacing parameter is defined so that it makes possible to calculate the transmission coefficients of the wire mesh with thin as well as thick wires”. 

As per dependent Claim 2,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 1.
Ruth further teaching:
wherein the event occurrence is at least one of: the sensor data indicating an unauthorized access to the environment, the sensor data being outside of a nominal range, and the sensor data indicating mishandling of the vessel (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature rises above a set threshold or movement is above a set threshold which may indicate mishandling of the transport container)

As per dependent Claim 3,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 1.
Ruth further teaching:
a lock configured to be opened or closed to provide access to the containment area, wherein the at least one processor is further configured to open or close the lock based on the sensor data (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

As per dependent Claim 4,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 3.
Ruth further teaching:
wherein the sensor data reflects a predetermined access code configured to unlock the vessel (Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient or via the user interface)

As per dependent Claim 5,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 4.
Ruth further teaching:
wherein the predetermined access code characterizes a signal received from a mobile device (Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient)

As per dependent Claim 9,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 1.
Ruth further teaching:
wherein the at least one sensor is part of the vessel (see figure 4 where the sensor is part of the transport container)

As per dependent Claim 10,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 1.
Ruth does not teach, but Waris teaches:
wherein the at least one sensor includes a sensor being separate from the vessel (see para. 42 where the package control device includes sensor devices; para. 44 where the PCD can be implemented as a sensor device; para. 59 where the package control device is attached to the package; see also para. 52 where the PCD uses an acceleration sensor; para. 87 light sensor; para. 89 temperature sensor)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris wherein the at least one sensor includes a sensor being separate from the vessel. As in Waris, it is within the capabilities of one of ordinary skill in the art to have wherein the at least one sensor includes a sensor being separate from the vessel applied to Ruth wherein the sensor is part of the vessel with the predictable result of allowing a user to store the package sensor device more conveniently when not in use as opposed to storing an entire transport container. Additionally, the court has held routine expedients such as making separable as obvious to one of ordinary skill in the art. See MPEP 2144.04. 

As per dependent Claim 11, 
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 1.
Ruth further teaches:
wherein: the sensor data characterizes a geographic location of the containment area, and the at least one processor is further configured to determine the event occurrence as the geographic location of the containment area matching a reference geographic location (see Col. 5 Line 37 to 67, the electronic controller uses the location sensor data to determine if the transport container has been delivered to the correct location by comparing the current location of the transport container (determined using the location sensors) to a location of a target anchor point; see also Col. 9 Line 1-9)

As per independent Claim 12, 
Ruth teaches a method, comprising: 
receiving, from at least one sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors such as location, environmental, electrical, etc.; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code)
determining an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
sending a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)
wherein the at least one processor is communicatively coupled to a datastore (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25)
wherein the vessel comprises an electrical mesh and the at least one sensor comprises a tamper sensor (Col. 7 Line 39 to Col. 8 Line 5 and figure 5 where the container may include a membrane which is an electrical conducting material that allows for the membrane to detect when the membrane is broken or compromised and the detection is done through detecting changes in capacitance via electrical sensors) 

Ruth does not teach determining a custodian of the vessel during the event occurrence based on sensor data; sending a notification indicating the custodian to a device over a network in response to the event occurrence; and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data.

Waris teaches:
determining a custodian of the vessel during the event occurrence based on sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
sending a notification indicating the custodian to a device over a network in response to the event occurrence (see para. 59-63 where a notification is sent from the sender/transporter/recipient to the transporter/TMS that they are in custody of the package after dropping off package/picking up a package/receiving a package; para. 35 where TMS is transport management system)
records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented; see also para. 54 and figure 2)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining a custodian of the vessel during the event occurrence based on sensor data; sending a notification indicating the custodian to a device over a network in response to the event occurrence; and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 
Ruth/Waris does not teach an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh. Examiner clarifying that Ruth teaches the vessel comprises an electrical mesh and a tamper sensor integrated with the electrical mesh. Ruth does not teach wherein the electrical mesh is located within the wall of the vessel and Examiner relies upon Imbrecht to teach the location of the mesh within the wall of the vessel. 

Imbrecht teaches:
an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh (see Imbrecht para. 34 where the container wall is made of a core and mesh may be inserted into the core; para. 183-185 where the mesh within the walls of he container are electrically conducting so when the integrity of the mesh is disrupted a voltage meter senses the reduced voltage and sets off an alarm)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris invention with the Imbrecht an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh with the motivation of increasing the security of the package as in para. 184 of Imbrecht “When the integrity of the mesh, perforated sheet or barrier is disrupted a voltage meter senses the reduced voltage being conducted and sets off the alarm. A light emitting diode or other warning may be visible on the exterior of the cargo container and may be used to alert handlers that the cargo container is wired to an alarm system. A sensor may relay a signal to the microprocessor and may be used by the client or the shipping agent to disconnect the voltage supply or otherwise disarm the alarm, prior to unloading the cargo container on arrival at the destination.”

Ruth/Waris/Imbrecht does not teach an electrical mesh with a predefined pitch.

Hyun teaches:
An electrical mesh with a predefined pitch (see Hyun page 911-914 where on page 911, wire mesh measurements include: the center to center distance between two adjacent wires is labelled ‘w’, the diameter is labelled ‘d’, and the opening size is measured between the inner edges of adjacent wires ‘o’; Table 1 provides measurements of typical wire mesh; pages 911-914 where the analysis of different wire spacing for conductive wire mesh is performed; Examiner interpreting ‘w’ as the pitch)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris/Imbrecht invention with the Hyun an electrical mesh with a predefined pitch with the motivation of increasing the efficiency of the electrical mesh within the wall of the vessel as Hyun teaches in the abstract “effective wire spacing parameter of a conductive mesh…a new effective wire spacing parameter is defined so that it makes possible to calculate the transmission coefficients of the wire mesh with thin as well as thick wires”. 

As per dependent Claim 13, 
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 12.
Ruth further teaching:
determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container)

As per dependent Claim 14, 
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 12.
Ruth does not teach, but Waris teaches:
determining the custodian of the vessel in response to determining an event occurrence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining the custodian of the vessel in response to determining an event occurrence with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 
As per dependent Claim 15, 
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 12.
Ruth further teaches:
wirelessly communicating with the at least one sensor over the network (see Ruth Col. 4 Lines 13-55 where the transceiver allows for information to be communicated over a network; see Col. 5 Lines 43-67 where through the transceiver, the recipient/sender can receive location sensor data)
As per dependent Claim 16, 
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 12.
Ruth/Waris does not teach wherein the item is a food item.
Imbrecht teaches:
wherein the item is a food item (para. 102-103 where the containers may be used for transporting of food; para. 50-51)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Imbrecht wherein the item is a food item since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein the item is a food item of Imbrecht for the item of Ruth. Both are items that are tracked and where the temperature/climate is monitored during transport; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See also para. 103 “The containers may be suitable for storage or transport of materials where eliminating, preventing, retarding or minimizing the growth of microbes and also minimizing cross-contamination when the structure is being reused for cargos that are different from previous cargo, for example, different food types, such as poultry, fresh vegetables, and fresh fruits are desirable.”

As per independent Claim 17, 
Ruth teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause a device to perform operations comprising: (see figure 4 and col. 4 Line 20-37 non transitory computer readable media)
receiving, from at least one sensor, sensor data that characterizes an environment proximate to a containment area of a vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors such as location, environmental, electrical, etc.; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code)
determining an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
wherein the at least one processor is communicatively coupled to a datastore (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25)
wherein the vessel comprises an electrical mesh and the at least one sensor comprises a tamper sensor (Col. 7 Line 39 to Col. 8 Line 5 and figure 5 where the container may include a membrane which is an electrical conducting material that allows for the membrane to detect when the membrane is broken or compromised and the detection is done through detecting changes in capacitance via electrical sensors) 

Ruth does not teach determining a custodian of the vessel during the event occurrence based on the sensor data and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data.
Waris teaches:
determining a custodian of the vessel during the event occurrence based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented; see also para. 54 and figure 2)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining a custodian of the vessel during the event occurrence based on the sensor data and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 
Ruth/Waris does not teach an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh. Examiner clarifying that Ruth teaches the vessel comprises an electrical mesh and a tamper sensor integrated with the electrical mesh. Ruth does not teach wherein the electrical mesh is located within the wall of the vessel and Examiner relies upon Imbrecht to teach the location of the mesh within the wall of the vessel. 

Imbrecht teaches:
an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh (see Imbrecht para. 34 where the container wall is made of a core and mesh may be inserted into the core; para. 183-185 where the mesh within the walls of he container are electrically conducting so when the integrity of the mesh is disrupted a voltage meter senses the reduced voltage and sets off an alarm)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris invention with the Imbrecht an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh with the motivation of increasing the security of the package as in para. 184 of Imbrecht “When the integrity of the mesh, perforated sheet or barrier is disrupted a voltage meter senses the reduced voltage being conducted and sets off the alarm. A light emitting diode or other warning may be visible on the exterior of the cargo container and may be used to alert handlers that the cargo container is wired to an alarm system. A sensor may relay a signal to the microprocessor and may be used by the client or the shipping agent to disconnect the voltage supply or otherwise disarm the alarm, prior to unloading the cargo container on arrival at the destination.”

Ruth/Waris/Imbrecht does not teach an electrical mesh with a predefined pitch.

Hyun teaches:
An electrical mesh with a predefined pitch (see Hyun page 911-914 where on page 911, wire mesh measurements include: the center to center distance between two adjacent wires is labelled ‘w’, the diameter is labelled ‘d’, and the opening size is measured between the inner edges of adjacent wires ‘o’; Table 1 provides measurements of typical wire mesh; pages 911-914 where the analysis of different wire spacing for conductive wire mesh is performed; Examiner interpreting ‘w’ as the pitch)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris/Imbrecht invention with the Hyun an electrical mesh with a predefined pitch with the motivation of increasing the efficiency of the electrical mesh within the wall of the vessel as Hyun teaches in the abstract “effective wire spacing parameter of a conductive mesh…a new effective wire spacing parameter is defined so that it makes possible to calculate the transmission coefficients of the wire mesh with thin as well as thick wires”. 

As per dependent Claim 18,
Ruth/Waris/Imbrecht/Hyun teaches the non-transitory computer readable medium of claim 17.
Ruth further teaches:
wherein the sensor data characterizes the item while located within the containment area (in Col. 5 Line 37 to Col. 6 Line 49, where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which the electronic controller uses to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container which indicates mishandling; Examiner clarifying that the sensors allow for the determination of whether the item located within the containment area is properly delivered, whether the item is behind mishandled, or whether the temperature in the item’s containment area is above a threshold which characterizes the item while located within the containment area)

As per dependent Claim 19,
Ruth/Waris/Imbrecht/Hyun teaches the non-transitory computer readable medium of claim 17.
Ruth further teaches:
wherein the at least one sensor further comprises at least one of: a keypad, a shock sensor, a temperature sensor, an infrared sensor, a resistance sensor, a humidity sensor, an accelerometer, a location sensor, and a user interface sensor (Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc.)

As per dependent Claim 21,
Ruth/Waris/Imbrecht/Hyun teaches the non-transitory computer readable medium of claim 17.
Ruth further teaches:
wherein the at least one sensor is connected to a power source on the vessel (see figure 4 power supply module and sensors are located within the transport container; col. 5 Lines 25-36 where the power supply module supplies power to components and circuits within the transport container)

As per independent Claim 22, 
Ruth teaches a secure vessel, comprising:
a containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container)
at least one sensor configured to produce sensor data that characterizes an environment proximate to the containment area, wherein the containment area is configured to be moved during transport of an item contained within the containment area (see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors such as location, environmental, electrical, etc.; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code)
at least one processor configured to: determine an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
and send a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)
wherein the at least one processor is communicatively coupled to a datastore (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25)
wherein the vessel comprises an electrical mesh and the at least one sensor comprises a tamper sensor (Col. 7 Line 39 to Col. 8 Line 5 and figure 5 where the container may include a membrane which is an electrical conducting material that allows for the membrane to detect when the membrane is broken or compromised and the detection is done through detecting changes in capacitance via electrical sensors) 

Ruth does not teach wherein the at least one processor is further configured to record, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data.

Waris teaches:
record, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented; see also para. 54 and figure 2)
wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter, and recipient)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris record, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data wherein the at least one processor is further configured to determine a custodian of the vessel during the event occurrence based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

Ruth/Waris does not teach an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh. Examiner clarifying that Ruth teaches the vessel comprises an electrical mesh and a tamper sensor integrated with the electrical mesh. Ruth does not teach wherein the electrical mesh is located within the wall of the vessel and Examiner relies upon Imbrecht to teach the location of the mesh within the wall of the vessel. 

Imbrecht teaches:
an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh (see Imbrecht para. 34 where the container wall is made of a core and mesh may be inserted into the core; para. 183-185 where the mesh within the walls of he container are electrically conducting so when the integrity of the mesh is disrupted a voltage meter senses the reduced voltage and sets off an alarm)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris invention with the Imbrecht an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh with the motivation of increasing the security of the package as in para. 184 of Imbrecht “When the integrity of the mesh, perforated sheet or barrier is disrupted a voltage meter senses the reduced voltage being conducted and sets off the alarm. A light emitting diode or other warning may be visible on the exterior of the cargo container and may be used to alert handlers that the cargo container is wired to an alarm system. A sensor may relay a signal to the microprocessor and may be used by the client or the shipping agent to disconnect the voltage supply or otherwise disarm the alarm, prior to unloading the cargo container on arrival at the destination.”

Ruth/Waris/Imbrecht does not teach an electrical mesh with a predefined pitch.

Hyun teaches:
An electrical mesh with a predefined pitch (see Hyun page 911-914 where on page 911, wire mesh measurements include: the center to center distance between two adjacent wires is labelled ‘w’, the diameter is labelled ‘d’, and the opening size is measured between the inner edges of adjacent wires ‘o’; Table 1 provides measurements of typical wire mesh; pages 911-914 where the analysis of different wire spacing for conductive wire mesh is performed; Examiner interpreting ‘w’ as the pitch)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris/Imbrecht invention with the Hyun an electrical mesh with a predefined pitch with the motivation of increasing the efficiency of the electrical mesh within the wall of the vessel as Hyun teaches in the abstract “effective wire spacing parameter of a conductive mesh…a new effective wire spacing parameter is defined so that it makes possible to calculate the transmission coefficients of the wire mesh with thin as well as thick wires”. 

As per dependent Claim 24,
Ruth/Waris/Imbrecht/Hyun teaches the secure vessel of claim 22, 
Ruth further teaches:
a lock configured to be opened or closed to provide access to the containment area, wherein the at least one processor is further configured to open or close the lock based on the sensor data (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

As per dependent Claim 25,
Ruth/Waris/Imbrecht/Hyun teaches the secure vessel of claim 24.
Ruth further teaches:
wherein the sensor data reflects a predetermined access code configured to unlock the secure vessel (Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient or via the user interface)

As per dependent Claim 26,
Ruth/Waris/Imbrecht/Hyun teaches the secure vessel of claim 25, further comprising: 
wherein the predetermined access code characterizes a signal received from a mobile device (Col. 9 Line 1-32 where the electronic controller senses the unlock code in a wireless signal sent by the mobile device of the recipient)

As per independent Claim 27,
Ruth teaches a method performed by a secure vessel, comprising: 
receiving, from at least one sensor at the secure vessel, sensor data that characterizes an environment proximate to a containment area of the secure vessel, wherein the vessel is configured to be moved during transport of an item located within the containment area (see Col. 2 Line 47 to Col 3 Line 5 and figure 1 where the transport container holds the item or items being transported in the cavity of the body of the transport container; see figure 4 and Col. 4 Line 13-20 where the transport container includes a plurality of sensors such as location, environmental, electrical, etc.; Col. 5 Line 37 to Col. 6 Line 49 where the plurality of sensors include location sensors, environmental sensors, movement sensors, audio sensors, etc. which determine the location of the transport container and temperature within the transport container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller may also be considered a sensor as it senses an unlock code)
determining an event occurrence based on the sensor data (see figure 4 where the electronic controller includes a processor and in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container; see also Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and determines the event occurrence of the recipient trying to unlock the container and thus adjusts the lock from locked to unlocked)
sending a notification to a device over a network in response to the event occurrence (see Col. 5 Line 37 to Col. 6 Line 49 where an alert signal is sent to sender, recipient, shipping company or any combination thereof when the sensor data determines that temperature or movement is above a certain threshold; see Col. 4 Lines 34-55 where the electronic controller includes routines for transferring information between components within the container and external to the container and the transceiver provides communication between containers and other components of the transport system via a network for example Col 5 Line 55-67 where the electronic controller via the transceiver communicates with the recipient or sender of the container; see also Column 8 Line 64-67 and Col. 9 Line 24-26 for the mobile device of the recipient)
wherein the at least one processor is communicatively coupled to a datastore (see figure 4 where the electronic processor is communicatively coupled to the memory and see also col. 4 Line 20-25)
wherein the vessel comprises an electrical mesh and the at least one sensor comprises a tamper sensor (Col. 7 Line 39 to Col. 8 Line 5 and figure 5 where the container may include a membrane which is an electrical conducting material that allows for the membrane to detect when the membrane is broken or compromised and the detection is done through detecting changes in capacitance via electrical sensors) 

Ruth does not teach determining a custodian of the vessel during the event occurrence based on sensor data; sending a notification indicating the custodian to a device over a network in response to the event occurrence; and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data.

Waris teaches:
determining a custodian of the vessel during the event occurrence based on sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
sending a notification indicating the custodian to a device over a network in response to the event occurrence (see para. 59-63 where a notification is sent from the sender/transporter/recipient to the transporter/TMS that they are in custody of the package after dropping off package/picking up a package/receiving a package; para. 35 where TMS is transport management system)
records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92 where when the package is transferred between users the change in custody and liability for the package can be implemented; see also para. 54 and figure 2)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining a custodian of the vessel during the event occurrence based on sensor data; sending a notification indicating the custodian to a device over a network in response to the event occurrence; and records, in the datastore, a series of timestamps at different times associated with a custodian for the vessel based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 
Ruth/Waris does not teach an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh. Examiner clarifying that Ruth teaches the vessel comprises an electrical mesh and a tamper sensor integrated with the electrical mesh. Ruth does not teach wherein the electrical mesh is located within the wall of the vessel and Examiner relies upon Imbrecht to teach the location of the mesh within the wall of the vessel. 

Imbrecht teaches:
an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh (see Imbrecht para. 34 where the container wall is made of a core and mesh may be inserted into the core; para. 183-185 where the mesh within the walls of he container are electrically conducting so when the integrity of the mesh is disrupted a voltage meter senses the reduced voltage and sets off an alarm)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris invention with the Imbrecht an electrical mesh inside a wall of the vessel; a tamper sensor integrated inside the wall of the vessel with the electrical mesh with the motivation of increasing the security of the package as in para. 184 of Imbrecht “When the integrity of the mesh, perforated sheet or barrier is disrupted a voltage meter senses the reduced voltage being conducted and sets off the alarm. A light emitting diode or other warning may be visible on the exterior of the cargo container and may be used to alert handlers that the cargo container is wired to an alarm system. A sensor may relay a signal to the microprocessor and may be used by the client or the shipping agent to disconnect the voltage supply or otherwise disarm the alarm, prior to unloading the cargo container on arrival at the destination.”

Ruth/Waris/Imbrecht does not teach an electrical mesh with a predefined pitch.

Hyun teaches:
An electrical mesh with a predefined pitch (see Hyun page 911-914 where on page 911, wire mesh measurements include: the center to center distance between two adjacent wires is labelled ‘w’, the diameter is labelled ‘d’, and the opening size is measured between the inner edges of adjacent wires ‘o’; Table 1 provides measurements of typical wire mesh; pages 911-914 where the analysis of different wire spacing for conductive wire mesh is performed; Examiner interpreting ‘w’ as the pitch)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris/Imbrecht invention with the Hyun an electrical mesh with a predefined pitch with the motivation of increasing the efficiency of the electrical mesh within the wall of the vessel as Hyun teaches in the abstract “effective wire spacing parameter of a conductive mesh…a new effective wire spacing parameter is defined so that it makes possible to calculate the transmission coefficients of the wire mesh with thin as well as thick wires”. 

As per dependent Claim 28,
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 27.
Ruth further teaching:
determining the event occurrence based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data (in Col. 5 Line 37 to Col. 6 Line 49, the electronic controller uses the sensor data to determine if the transport container has been delivered to the correct location, whether the temperature within the container is below a set threshold, and whether there is an excessive amount of movement of the container)

As per dependent Claim 29,
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 27.
Ruth does not teach, but Waris teaches:
determining the custodian of the vessel in response to determining an event occurence (see Waris figure 4 para. 27 where the system registers users who are in custody of the package in different times; para. 41-42 where the package attachment device is connected to a storage device (the vessel) and the package control device can control access to the package and store data regarding the status of the package; para. 92-93 where when the package is transferred between users the change in custody and liability for the package can be implemented based on the users who were in non-compliance; para. 57 and 126-128 where transporters compliance with the conditions includes a temperature of the package compared to a threshold and unauthorized opening of the package; see also para. 59-63 where the custody of the package changes between the sender, transporter and recipient)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Waris determining the custodian of the vessel based on a parameter value meeting a threshold value, wherein the parameter value is based on the sensor data with the motivation of increasing the level of monitoring and tracking of the package as in para. 92-93 the Waris modification allows for custody changes of a package to be recognized and liability of a package to be split among users who were in non-compliance. 

As per dependent Claim 30,
Ruth/Waris/Imbrecht/Hyun teaches the method of claim 27.
Ruth further teaches:
wirelessly communicating with the sensor over the network (see Ruth Col. 4 Lines 13-55 where the transceiver allows for information to be communicated over a network; see Col. 5 Lines 43-67 where through the transceiver, the recipient/sender can receive location sensor data)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Waris in view of Imbrecht in view of Hyun as applied to claim 3 above, further in view of Dobson et al. (US2011/0018707).

As per dependent Claim 6,
Ruth/Waris/Imbrecht/Hyun teaches the system of claim 3.
Ruth further teaches:
wherein the sensor data is location data (see Col. 5 Line 37 to 67, the electronic controller uses the location sensor data to determine if the transport container has been delivered to the correct location by comparing the current location of the transport container (determined using the location sensors) to a location of a target anchor point)
the at least one processor is further configured to open the lock (see Col. 4 Line 55-67 and Col. 9 Line 1-32 where the electronic controller senses the unlock code and thus adjusts the lock from locked to unlocked)

Ruth/Waris/Imbrecht/Hyun does not teach the at least one processor is further configured to open the lock when the location data matches a predetermined destination.

Dobson teaches:
open the lock when the location data matches a predetermined destination (see Dobson para. 15, 31, and 42-48 where the lock may be unlocked only if the container has reached a selected destination)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Dobson open the lock when the location data matches a predetermined destination with the motivation of increasing the security of the transport package as in para. 15 “providing a secure shipping container having a locking device that can only be unlocked when the container has reached a selected geographic location” and in para. 43-48 cross-checking the GPS data with various means to increase the security of the package. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Waris in view of Imbrecht in view of Hyun as applied to claim 17 above, further in view of Tisdel (US2020/0184291).

As per dependent Claim 20,
Ruth/Waris/Imbrecht/Hyun teaches the non-transitory computer readable medium of claim 17.
Ruth teaches:
wherein the tamper sensor is a resistance sensor (Col. 7 Line 39 to Col. 8 Line 5 and figure 5 where evidence of tampering may be detected through changes in the resistance of the membrane “the electronic controller 130 identifies tampering of the membrane 510 by detecting changes in a different electrical property of the membrane 510 such as resistance, inductance, or continuity”)

Ruth/Waris/Imbrecht/Hyun does not teach a resistance sensor connected with the electrical mesh, wherein the sensor data include a resistance along the electrical mesh.

Tisdel teaches:
a resistance sensor connected with the electrical mesh, wherein the sensor data include a resistance along the electrical mesh (see Tisdel para. 56-59 and 94 where the container may include a mesh material and incorporated with the container and sensors to detect a breach of the container via changes in resistance) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth/Waris/Imbrecht/Hyun invention with the Tisdel a resistance sensor connected with the electrical mesh, wherein the sensor data include a resistance along the electrical mesh with the motivation of further increasing the security of the package as the Tisdel modification in para. 94 can detect breaches in the container via changes in the resistance. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Waris in view of Imbrecht in view of Hyun as applied to claim 22 above, further in view of Pleshek et al. (US2015/0029001).

As per dependent Claim 23,
Ruth/Waris/Imbrecht/Hyun teaches the secure vessel of claim 22.
Ruth teaches:
a battery (see Col. 5 Lines 26-36 batteries and battery packs)

Ruth/Waris/Imbrecht/Hyun does not teach a docking port configured to interface with a charging mat to transfer power from the charging mat to the battery. However, Ruth does teach Col. 3 Lines 30-58 where the transport container has a fixed anchor point. 

Pleshek teaches:
a docking port configured to interface with a charging mat to transfer power from the charging mat to the battery (see para. 38 where the container has a battery and may be slide in self-charging or mat charging interface) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ruth invention with the Pleshek a docking port configured to interface with a charging mat to transfer power from the charging mat to the battery since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill would have recognized that the results of the combination were predictable. The Pleshek modification allows for more efficient usage of the transport container as the battery can now be charged and charged using a mat. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tester et al. (US2005/0231365) teaches an electronic security seal for securing cargo containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628